Order entered July 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00844-CV

                             JAMES BELL MCCOY, Appellant

                                              V.

                           CRAIG WATKINS, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13955-B

                                          ORDER
       The clerk’s record is past due. On July 14, 2014, the Court received correspondence

from Gary Fitzsimmons, Dallas County District Clerk, inquiring whether his office is required to

file the clerk’s record because the case is still active in the trial court. This Court cannot

determine its jurisdiction over an appeal without reviewing the clerk’s record. Accordingly, we

ORDER Gary Fitzsimmons to file the clerk’s record on or before JULY 31, 2014.

       We DIRECT the Clerk of this Court to send a copy of this order by first-class mail to

appellant and by electronic transmission to Gary Fitzsimmons and counsel for appellees.

                                                     /s/   ADA BROWN
                                                           JUSTICE